This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,


 4 v.                                             No. 32,528

 5 JOSE VASQUEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles W. Brown, District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   Maragaret McLean, Assistant Attorney General
12   Jacqueline R. Medina, Assistant Attorney General
13   Albuquerque, NM

14 for Appellant

15 Bennett J. Baur, Acting Chief Public Defender
16 Sergio Viscoli, Assistant Appellate Defender
17 Santa Fe, NM

18 for Appellant

19                                 MEMORANDUM OPINION

20 FRY, Judge.
1       Summary dismissal was proposed for the reasons stated in the calendar notice.

2 The State has filed a notice stating that it will not file a memorandum opposing

3 summary dismissal. DISMISSED.

4       IT IS SO ORDERED.



5
6                                       CYNTHIA A. FRY, Judge

7 WE CONCUR:



8
9 LINDA M. VANZI, Judge


10
11 TIMOTHY L. GARCIA, Judge




                                          2